PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOEPPEL et al.
Application No. 16/460,678
Filed: 2 Jul 2019
Patent: 11,023,877
Issued: 1 Jun 2021
:
:	DECISION ON PETITION
:
:
:
Docket No. 05793.3405-02000


This is a decision on the petition under 37 CFR 1.78(c), filed May 26, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed ADS.  This is also a decision on the petition to expedite under 37 CFR 1.182, also filed May 26, 2021.

The petition under 37 CFR 1.182 is GRANTED.
	
The petition under 37 CFR 1.78(c) is DISMISSED.

Petition under 37 CFR 1.182:

With the instant petition under 37 CFR 1.182, Applicant has requested expedited consideration, and paid the $420 petition fee.  In view thereof, the petition is granted.

Petition under 37 CFR 1.78:

A petition under 37 CFR §§ 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, Petitioner has paid the $2100 petition fee, made the proper statement of unintentional delay, and submitted the reference to the prior provisional application in an ADS. 


37 CFR 1.78(c) requires that applicant provide a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. The statement provided with the petition varies from the language required by 37 CFR 1.78(c) but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(c) is required.  No further petition fee is due on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.


/DOUGLAS I WOOD/Attorney Advisor, OPET